SECURITIES ACT FILE NO. 333-189732 INVESTMENT COMPANY ACT FILE NO. 811-22859 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 4ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940ý AMENDMENT NO. 5ý A&Q MASTERS FUND (Exact Name of Registrant as Specified in Charter) 677 Washington Boulevard Stamford, Connecticut 06901 (Address of Principal Executive Offices:Number, Street, City, State, Zip Code) Registrant's Telephone Number, including Area Code:(203) 719-1428 Michael Kim, Esq. UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 (888) 793-8637 (Name and Address of Agent for Service) COPY TO: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following boxý It is proposed that this filing will become effective (check appropriate box) ýwhen declared effective pursuant to Section 8(c) If appropriate, check the following box: ¨This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is - . The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file an amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, dated July 31, 2015 PROSPECTUS A&Q MASTERS FUND Shares of Beneficial Interest Investment Objective.A&Q Masters Fund (the "Fund") is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the "Investment Company Act"), as a non-diversified, closed-end management investment company.The Fund's investment objective is to seek capital appreciation over the long term.The Fund will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers and the funds they operate. The Fund commenced operations on July 1, 2013 and, as of May 31, 2015, had net assets of approximately $147.8 million. (continued on following page) Investing in the Fund's shares of beneficial interest (the "Shares") involves a high degree of risk.See "Risk Factors" beginning on page 27. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount(1) $ 500,000,000 Sales Load(2) $ 10,000,000 Proceeds to the Fund $ 500,000,000 (3) (1)Shares may be purchased as of the first business day of each month at the Fund's then current net asset value per Share. (2)Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain shareholders, but not below $25,000.Shareholders purchasing Shares may be charged a sales load of up to 2%.See "Plan of Distribution." (3)The Fund paid offering expenses of approximately $660,000 from the proceeds of the offering. UBS Financial Services Inc. acts as the distributor of the Fund's Shares on a best efforts basis, subject to various conditions.The Fund also may distribute Shares through other brokers or dealers.The Fund will sell Shares only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the shareholder.The shareholder's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited into a non-interest-bearing account at State Street Bank and Trust Company.See "Plan of Distribution." UBS Financial Services Inc. August 1, 2015 Investment Portfolio.The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies (collectively, the "Investment Funds").The Adviser (defined below) seeks to identify, select and monitor Investment Funds and Investment Managers that the Adviser believes will produce attractive returns over time.Currently, the Fund seeks to maintain a portfolio of Investment Funds that primarily employ long/short equity strategies, including those involving foreign issuers.At any given time, the Fund may be invested, to a lesser extent, in Investment Funds that employ the other strategies described herein. The Fund is the successor to O'Connor Fund of Funds: Masters LLC (the "Predecessor Fund"), a Delaware limited liability company that originally was formed in 1995 as a Delaware limited partnership.The Fund is managed in substantially the same manner and by the same portfolio management team as the Predecessor Fund.The Fund's investment objective and strategies are, in all material respects, identical to those of the Predecessor Fund. Investment Adviser, Advisory Fee and Incentive Fee.The Fund's investment adviser is UBS Hedge Fund Solutions LLC (formerly known as UBS Alternative and Quantitative Investments LLC) (the "Adviser").The Fund pays the Adviser a fee, computed and payable monthly, at an annual rate of 1.25% of the Fund's adjusted net assets determined as of the last day of each month.The Fund also pays the Adviser an incentive fee, on a quarterly basis, at an annual rate of 5% of the Fund's net profits, if any. Risk; Restrictions on Transfer; No Trading Market.Investing in the Fund's Shares involves a high degree of risk.In particular: · The Fund is an illiquid investment.Before making your investment decision, you should consider, among other things, your liquidity needs.While the Adviser expects that it will recommend to the Board of Trustees of the Fund that the Fund offer to repurchase Shares from shareholders on a quarterly basis, an investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Shares and should be viewed as a long-term investment. · The Fund will ordinarily declare and pay dividends from its net investment income and distribute net realized capital gains, if any, once a year.However, the amount of distributions that the Fund may pay, if any, is uncertain. · The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund's performance, such as the net proceeds from the sale of Shares and borrowings. Shares are subject to restrictions on transfer and do not trade in any public market. This prospectus (the "Prospectus") concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") dated August 1, 2015, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Hedge Fund Solutions LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 79 of this Prospectus.In addition, you may request the Fund's annual and semi-annual reports and other information about the Fund or make shareholder inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this Prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 23 PRIVACY NOTICE 26 RISK FACTORS 27 USE OF PROCEEDS 54 INVESTMENT PROGRAM 55 PERFORMANCE INFORMATION 60 MANAGEMENT OF THE FUND 60 SHAREHOLDER QUALIFICATIONS 65 REDEMPTIONS, REPUCHASES OF SHARES AND TRANSFERS 65 CALCULATION OF NET ASSETE VALUE 69 DESCRITPION OF SHARES 70 TAXES 71 PLAN OF DESCRIPTION 76 GENERAL INFORMATION 78 TABLE OF CONTENTS OF THE SAI 79 APPENDIX A:FORM OF INVESTOR CERTIFICATE A-1 APPENDIX B:FUND PERFORMANCE INFORMATION B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus (the "Prospectus") and in the Statement of Additional Information (the "SAI"). The Fund A&Q Masters Fund (the "Fund") is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the "Investment Company Act"), as a closed-end, non-diversified management investment company.The Fund's investment adviser is UBS Hedge Fund Solutions LLC (formerly known as UBS Alternative and Quantitative Investments LLC) (the "Adviser").The Fund intends to qualify, and has elected to be treated,as a regulated investment company (a "RIC") under the Internal Revenue Code of 1986, as amended (the "Code"). The Fund is the successor to O'Connor Fund of Funds: Masters LLC (the "Predecessor Fund"), a Delaware limited liability company that originally was formed in 1995 as a Delaware limited partnership. The Fund is managed in substantially the same manner and by the same portfolio management team as the Predecessor Fund. The Fund's investment objective and strategies are, in all material respects, identical to those of the Predecessor Fund. As of May 31, 2015, the Fund had net assets of approximately $147.8 million. Investment Program The Fund's investment objective is to seek capital appreciation over the long term. The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate. Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies (collectively, "Investment Funds"). Currently, the Fund seeks to maintain a portfolio of Investment Funds that primarily employ long/short equity strategies, including those involving foreign issuers. The Fund also may invest in Investment Funds that employ other strategies, which may include relative value, merger arbitrage/event-driven, global macro, distressed investing and emerging market strategies. Long/Short Equity Strategies Long/short equity strategies involve long and short investing in equity securities that an Investment Manager believes are under- or over-valued. ●
